UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

RICKY TEJADA,
Plaintiff, CIVIL ACTION NO. 3:18-cV-01096
v. (JONES, J.)

(sAPoRiTo, M';,J_), ii
sUPERINTENDENT DELBALso, .~

 

Defendant.

{:‘-;~._._. \_`~\Mé

ORDER \\~\r-,__`_\r `
AND NOW, this lq+§ day of November, 2018, in accordance With
the accompanying Memorandum, IT IS HEREBY ORDERED THAT:
1. The plaintiffs motion for appointment of a guardian ad litem
(Doc. 14) is DENIED without prejudice;
2. The plaintiffs request for an extension of time to complete
service of process is GRANTED for good cause shoWn;
3. The Clerk shall reissue the summons forthwith; and

4. The plaintiff shall serve a copy of the summons and complaint

upon each of the named defendants on or before February 28, 2019.

osEPH F. sézi>oRlTo{ JR.
United States Magistrate Judge

